Citation Nr: 1605372	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-30 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).  

2.  Entitlement to service connection for residuals of traumatic brain injury (TBI), to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1969 to December 1970, to include combat duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran appeared at a Videoconference hearing in September 2015.  A transcript is of record.  

The issue of entitlement to service connection for residuals of TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In September 2015, prior to the promulgation of a decision in the appeal, the Veteran properly withdrew his claim for entitlement to service connection for obstructive sleep apnea.  


CONCLUSION OF LAW

The claim for entitlement to service connection for obstructive sleep apnea is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the Veteran's hearing in September 2015, he stated that he was withdrawing his claim for entitlement to service connection for obstructive sleep apnea.  The testimony has been reduced to writing in the form of a hearing transcript, which is of record.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

The claim for entitlement to service connection for obstructive sleep apnea (OSA) is withdrawn.    


REMAND

The Veteran contends that he developed a TBI many years after service separation during a 2012 fall down a flight of stairs.  The evidence of record is supportive of this contention, and letters from the Veteran's VA care team note that various nervous system manifestations, to include seizures and headaches, have been present since the Veteran took a fall down the stairs of his home several years ago.  At issue is not whether the Veteran experienced a TBI and now has residual disability; rather, it is if the Veteran's PTSD either caused or, alternatively, aggravated the TBI and residual disability beyond the natural course of the disease process.  Specifically, the Veteran asserts that his fall down the stairs occurred after alcohol consumption and, with respect to etiology, that alcohol abuse disorder is part and parcel of his service-connected PTSD.  Here, the record is conflicted and additional evidentiary development is required.  

A December 2013 VA psychiatric opinion concluded that PTSD does not lead to alcohol abuse in most cases unless the subject is "predisposed" to the condition.  This examiner did not mention as to if the Veteran was so predisposed and further, he concluded that he could not be sure as to if alcohol abuse was, itself, the cause of the Veteran's fall down the steps.  Thus, while this opinion does not, on the surface, appear to support the Veteran's contentions, it is hardly an unequivocal opinion against the claim and cannot be considered as particularly probative in and of itself.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Opposed to the conclusion of the VA psychiatrist, the Veteran submitted a letter from a VA nurse practitioner in the neurology and gerontology service.  This clinician described the Veteran as having experienced an intracranial hemorrhage requiring a craniotomy and clot evacuation.  She stated that "this extensive CHI was a result of an injury from an ETOH related accident" of October 2012 (i.e. the Veteran's fall down a flight of stairs).  She went on to state that the Veteran's "ETOH history has been attributed to his PTSD, for which the Veteran is already service-connected."  A private mental health counselor, in November 2015, stated that the Veteran fell down the stairs after being informed of an obligation to pay spousal support to his wife in the event a divorce was finalized.  The counselor stated that the Veteran would "utilize alcohol when under significant stress and when experiencing symptoms related to PTSD."  She believed that the Veteran's 2012 fall was caused by his PTSD as a result of this alcohol abuse.  No rationale supporting her conclusion was offered.  

Given this, the record is in conflict with respect to the role alcohol played in the causation of the fall in 2012 and, if it was a factor, to what extent the abuse of alcohol was part and parcel of the service-connected PTSD.  If the evidence would support a finding that alcohol abuse was part of service-connected PTSD and that such abuse caused the Veteran to fall and injure his head, the criteria for service connection would be met.  Also, should it be determined that regardless of consumption of alcohol, the Veteran's state of mind was so poor as due to his PTSD that he fell down the stairs and injured himself, the secondary claim for TBI residuals would also be substantiated.  As the record is conflicted and incomplete with respect to these questions, the Board will remand the claim so that a new, comprehensive VA psychiatric examination can occur.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA psychiatric examination to address the following:  

Is it at least as likely as not (50 percent probability or greater) that the Veteran's TBI, caused by a fall down a flight of stairs in October 2012, was caused, or alternatively, aggravated beyond the natural progression of the disease process, by service-connected PTSD.  In answering the question, the examiner must address the following:  

a)  Did the Veteran's consumption of alcohol at least as likely as not cause the fall down the stairs in 2012 and, if so, is it at least as likely as not that alcohol abuse is to be considered as part and parcel of service-connected PTSD?  In answering this question, the examiner must address the submitted private and VA evidence of 2015 which indicated that the Veteran was "self-medicating" to treat his psychiatric condition at the time of the fall.  

b) To the extent that any alcohol abuse unrelated to PTSD played a role in contributing to the Veteran's fall and injury, or, should the impact of alcohol abuse with respect to the fall be unable to be determined, the examiner should specifically mention as to if the Veteran's mental state at the time of the fall as due to service-connected PTSD caused or, alternatively, aggravated the ultimate TBI beyond the natural course of the disease process.  In other words, given that, apparently, the Veteran had received distressing news about a potential divorce (which was never actually realized) at the time proximate to his fall and injury, was his PTSD so severe at the time of injury so as to be at least as likely as not responsible, in whole or in part, for his fall down the stairs and receipt of subsequent head trauma?  

A detailed rationale should be provided with respect to all conclusions reached in the narrative portion of the examination report.  Should consultations with other specialists (i.e. neurology) be necessary, the examiner should so state so that additional opinions can be obtained.  A conclusion that is speculative or unsupported by rationale is not helpful and will result in an additional remand for remedial compliance.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


